Case: 18-11154       Document: 00514918178         Page: 1   Date Filed: 04/16/2019



           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                       United States Court of Appeals

                                    No. 18-11154
                                                                                Fifth Circuit

                                                                              FILED
                                  Summary Calendar                        April 16, 2019
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk


                                                 Plaintiff-Appellee

v.

EDGAR ARMANDO HERNANDEZ-CASTILLO,

                                                 Defendant-Appellant


                     Appeal from the United States District Court
                          for the Northern District of Texas
                               USDC No. 4:18-CR-45-1


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Edgar Armando Hernandez-
Castillo    raises    a   constitutional    challenge     to   judicial    factfinding              at
sentencing that is foreclosed by our decisions in United States v. Tuma, 738
F.3d 681 (5th Cir. 2013), and United States v. Bazemore, 839 F.3d 379 (5th Cir.
2016), as he concedes. Accordingly, the Government’s motion for summary
affirmance is GRANTED, and the judgment of the district court is
AFFIRMED. The Government’s alternative motion for an extension of time to
file an appellee’s brief is DENIED as moot.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.